REAL ESTATE PURCHASE AND SALE AGREEMENT

BETWEEN

NORTHGATE INVESTMENTS, LLC

AND

FMP NORTHGATE OUTPARCEL LLC CONCERNING OUTPARCEL PROPERTY

IN CINCINNATI, OHIO

--------------------------------------------------------------------------------



TABLE OF CONTENTS

ARTICLE 1 Definitions 1
SECTION 1.1.
Definitions 1     ARTICLE 2 Agreement; Purchase Price 6
SECTION 2.1.
Agreement to Sell and Purchase 6
SECTION 2.2.
Purchase Price 6     ARTICLE 3 Deposit 6
SECTION 3.1.
Deposit 6     ARTICLE 4 Survey and Title Commitment 6
SECTION 4.1.
Title and Survey 6     ARTICLE 5 Inspection, Audit and Financing 7
SECTION 5.1.
Access 7
SECTION 5.2.
Confidentiality 7
SECTION 5.3.
Reporting 8     ARTICLE 6 Conditions Precedent, Casualty Damage or Condemnation
8
SECTION 6.1.
Conditions Precedent Favoring Purchaser 8
SECTION 6.2.
Conditions Precedent Favoring Seller 9
SECTION 6.3.
Risk of Loss 10
SECTION 6.4.
Condemnation 10
SECTION 6.5.
Leasing & Other Activities Prior to Closing 10     ARTICLE 7 Representations,
Warranties and Covenants 10
SECTION 7.1.
Purchaser’s Representations 10
SECTION 7.2.
Seller’s Representations 11
SECTION 7.3.
Knowledge of Seller’s Representative 14
SECTION 7.4.
Limited Representations 14
SECTION 7.5.
Survival of Representations 14     ARTICLE 8 Closing 14
SECTION 8.1.
Closing Date 14
SECTION 8.2.
Seller’s Deliveries 15
SECTION 8.3.
Purchaser’s Deliveries 16
SECTION 8.4.
Costs and Prorations. 16
SECTION 8.5.
Possession 18     ARTICLE 9 Real Estate Commission 19
SECTION 9.1.
Commissions 19     ARTICLE 10 Termination and Default 19
SECTION 10.1.
Termination without Default 19
SECTION 10.2.
Purchaser’s Default 19
SECTION 10.3.
Seller’s Default 20

--------------------------------------------------------------------------------


SECTION 10.4.
Breach of Representations 20     ARTICLE 11 Miscellaneous 20
SECTION 11.1.
Entire Agreement 20
SECTION 11.2.
Binding On Successors and Assigns 20
SECTION 11.3.
Assignment by Purchaser 21
SECTION 11.4.
Waiver 21
SECTION 11.5.
Governing Law 21
SECTION 11.6.
Counterparts 21
SECTION 11.7.
Notices 21
SECTION 11.8.
Attorneys’ Fees 22
SECTION 11.9.
Time Periods 22
SECTION 11.10.
Modification of Agreement 23
SECTION 11.11.
Further Instruments 23
SECTION 11.12.
Descriptive Headings; Word Meaning 23
SECTION 11.13.
Time of the Essence 23
SECTION 11.14.
Construction of Agreement 23
SECTION 11.15.
Severability 23
SECTION 11.16.
No Recording 24
SECTION 11.17.
No Implied Agreement 24

--------------------------------------------------------------------------------



REAL ESTATE PURCHASE AND SALE AGREEMENT

THIS REAL ESTATE PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered into
as of April __, 2005, by and between NORTHGATE INVESTMENTS, LLC, a Kentucky
limited liability company (the “Seller”), and FMP NORTHGATE OUTPARCEL LLC, a
Delaware limited liability company (the “Purchaser”).

In consideration of the mutual promises hereinafter set forth and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE 1
Definitions

SECTION 1.1.          Definitions. For purposes of this Agreement, capitalized
terms not otherwise defined herein have the meanings set forth below:
“Additional Rent” shall mean all reimbursements of Real Estate Taxes, merchant
or project association dues, promotional fund contributions, retroactive rent
escalations, insurance cost reimbursements and all other amounts and charges
payable by Tenant to Seller, as landlord, under the Ground Lease (other than
Minimum Rent).

“Applicable Additional Rent Fiscal Year” shall have the meaning set forth in
Section 8.4(b)(ii).

“Assignment and Assumption of Ground Lease” shall mean an Assignment and
Assumption of Ground Lease substantially in the form attached hereto as Exhibit
J.

“Bill of Sale” shall mean a bill of sale and general assignment substantially in
the form attached hereto as Exhibit G.

“Business Day” shall mean any day of the week other than Saturday, Sunday, or a
day on which banking institutions in Cincinnati, Ohio are obligated or
authorized by law or executive action to be closed to the transaction of normal
banking business.

“Calendar Year of Proration” shall mean the calendar year in which the Closing
occurs. “Closing” shall mean the consummation of the purchase and sale of the
Property pursuant to the terms of this Agreement.

“Closing Date” shall mean the Closing Date under that certain Membership
Interest Purchase Agreement among Hocker Northgate Holdings I, Inc., Hocker
Northgate Group, LLC and FMP Northgate LLC.

“Closing Statement” shall mean an itemized statement of the Purchase Price and
deductions therefrom and additions thereto made pursuant to the allocations of
costs and prorations and any other sums determined as required pursuant to this
Agreement in order to calculate the resulting net amount payable to Seller in
consideration of the transfer to Purchaser of the Property.

1

--------------------------------------------------------------------------------



“Code” shall mean the Internal Revenue Code of 1986, and all amendments thereto
and all regulations issued thereunder.

“Commission” shall have the meaning set forth in Section 9.1.

“Confidential Information” shall mean all information concerning the Property,
the Ground Lease, the Tenant and Seller, excluding information that is available
to the general public from sources other than disclosure by Purchaser or its
agents in violation of this Agreement.

“Contracts” shall mean the service, management and leasing brokerage contracts
materially affecting the Property, if any, but shall not include the Ground
Lease.

“Deed” shall mean a limited warranty deed substantially in the form attached
hereto as Exhibit F.

“Delinquent Rent” shall mean Rent which is due and payable by Tenant on or
before the Closing but has not been paid in collected funds by the Closing.

“Deposit” shall mean $10.00.

“Effective Date” means the date of this Agreement first set forth above.

“Environmental Laws” means all laws, ordinances, statutes, codes, rules,
regulations, agreements, judgments, orders and decrees now enacted, promulgated,
or amended, of the United States, the states, the counties, the cities or any
other political subdivisions in which the Real Property is located and any other
political subdivision, agency or instrumentality exercising jurisdiction over
the Seller or the Real Property or the use of the Real Property relating to
pollution, the protection or regulation of human health, natural resources or
the environment, or the emission, discharge, release or threatened release of
pollutants, contaminants, chemicals or industrial, toxic or hazardous substances
or waste into the environment (including ambient air, surface water, ground
water or land or soil).

“Escrow Agent” shall mean the offices of the Title Company in Columbus, Ohio.
“Existing Survey” shall mean the survey that was prepared by Van Horn, Hoover &
Associates, Inc., dated March 29, 2000 and revised September 12, 2002.

“Existing Title Policy” shall mean the Owner’s Policy of Title Insurance No.
0-9993-1874524 issued by Stewart Title Guaranty Company in favor of Owner dated
July 24, 2000.

“Final Closing Adjustment” shall have the meaning set forth in Section 8.4(f).



2

--------------------------------------------------------------------------------



“Governmental Authority” shall mean any federal, state, county, municipal or
other government or any governmental or quasi-governmental agency, department,
commission, board, bureau, officer or instrumentality, foreign or domestic, or
any of them.

“Ground Lease” shall mean that certain Ground Lease dated as of November 21,
1995 between Northgate Mall Associates Limited Partnership, as Landlord, and BP
Exploration & Oil, Inc., as Tenant, a memorandum of which is dated June 17, 1996
and recorded in Official Record 7203, Page 194, in the Hamilton County, Ohio
Recorder’s Office.

“Hazardous Materials” shall mean any substance which is or contains: (i) any
“hazardous substance” as now or hereafter defined in the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended (42
U.S.C. Section 9601 et seq.) or any regulations promulgated thereunder; (ii) any
“hazardous waste” as now or hereafter defined in the Resource Conservation and
Recovery Act (42 U.S.C. Section 6901 et seq.) or regulations promulgated
thereunder; (iii) any substance regulated by the Toxic Substances Control Act
(15 U.S.C. Section 2601 et. seq.); (iv) gasoline, diesel fuel or other petroleum
hydrocarbons; (v) asbestos and asbestos containing materials, in any form,
whether friable or nonfriable; (vi) polychlorinated biphenyls; (vii) radon gas;
and (viii) any additional substances or materials which are now classified or
considered to be hazardous or toxic under any Environmental Laws other than mold
or other microbial contaminants, as to which potential contaminants the Seller
makes no representations.

“Improvements” shall mean all buildings, structures and other improvements
situated upon the Land to the extent owned by Seller.

“Intangible Property” shall mean all of Seller’s right, title and interest, if
any, in all intangible assets relating to the Land, Improvements or Personal
Property, including all of Seller’s right, title and interest, if any, in all
(a) warranties and guaranties relating to the Land, Improvements or Personal
Property, (b) all licenses, permits and approvals relating to the Land,
Improvements or Personal Property, (c) all logos and tradenames relating to the
Land, Improvements or Personal Property, (d) all contract rights, and (e) all
plans and specifications relating to the Land, Improvements or Personal
Property, in each case to the extent that Seller is not prohibited by any
statute, order, rule or regulation from legally transferring the same.

“Land” shall mean the land described on Exhibit A attached hereto, together with
all privileges, rights, easements and appurtenances belonging to such land and
all right, title and interest (if any) of Seller in and to any streets, alleys,
passages or other rights-of-way or appurtenances included in, adjacent to or
used in connection with such land and all right, title and interest (if any) of
Seller in all mineral rights appurtenant to such land.

“Minimum Rent” shall mean all base rent, minimum rent or basic rent payable in
fixed installments and fixed amounts for stated periods by Tenant under the
Ground Lease.

3

--------------------------------------------------------------------------------



“Operating Agreement” shall mean that certain Operating Agreement dated July 24,
1970, recorded in Mortgage Book 3777, Page 225, in the Hamilton County, Ohio
Registered Land Records, and also recorded at Plat Book 28, Pages 10 through 13
in the Hamilton County, Ohio Registered Land Records, as amended by First
Amendment Agreement to Operating Agreement dated December 16, 1974, recorded in
Mortgage Book 4123, Page 1261, in the Hamilton County, Ohio Registered Land
Records, as amended by Second Amendment to Operating Agreement dated April 29,
1975, recorded in Mortgage Book 4123, Page 1673, in the Hamilton County, Ohio
Registered Land Records, as amended by Third Amendment to Operating Agreement
dated November 2, 1988, recorded in Mortgage Book 4878, Page 1618, in the
Hamilton County, Ohio Registered Land Records, and as further amended by
Amendment to and Restatement of Operating Agreement dated September 18, 1992,
recorded in Official Record 5959, Page 1412, in the Hamilton County, Ohio
Registered Land Records, including any amendment thereto.

“Operating Expenses” shall mean all costs, expenses, charges and fees relating
to the ownership, management, operation, maintenance and repair of the Real
Property, including electricity, gas, water and sewer charges, telephone and
other public utilities, common area maintenance charges, insurance premiums,
vault charges, personal property taxes, excise taxes on Rent, business
occupational taxes, Seller’s contributions to merchant or project associations
or to promotional funds, and periodic charges payable under Contracts, but not
including any costs, expenses, charges or fees which are the direct
responsibility of the Tenant.

“Permitted Exceptions” shall mean: (a) all matters shown on the Title Commitment
or the Survey, in accordance with Section 4.1, as to which Purchaser does not
make a written objection on or before the Title Objection Date and those matters
as to which Purchaser does so object but which either are waived or cured in
accordance with Section 4.1; (b) the Ground Lease; (c) the Operating Agreement,
(d) all matters, whether or not of record, that arise out of the actions of
Purchaser or its agents, employees, representatives or contractors; and (e) all
matters that the Title Company is willing to insure over in a manner
satisfactory to Purchaser in the exercise of Purchaser’s reasonable business
judgment without additional premium or indemnity and to which Purchaser has
consented in the exercise of Purchaser’s reasonable business judgment.

“Person” shall mean any individual, estate, trust, partnership, limited
liability company, limited liability partnership or other legal entity,
corporation, governmental agency, unincorporated association.

“Personal Property” shall mean any furniture, equipment, machinery, inventories,
supplies, signs and other tangible personal property, if any, owned by Seller
and installed, located or situated on or used in connection with the operation
of the Improvements.

“Property” shall mean, collectively, the Real Property, the Personal Property,
the Ground Lease, and the Intangible Property.

“Purchase Price” shall mean the purchase price for the Property as specified in
Section 2.2.

“Purchaser Title Objections” shall have the meaning set forth in Section 4.1.

“Real Estate Taxes” shall mean all taxes, agreements in lieu of taxes,
assessments, vault rentals, and other charges, if any, general, special or
otherwise (including penalties, fines and any other additions thereto), and
including all assessments for schools, public betterments and general or local
improvements, levied or assessed upon or with respect to the ownership of and/or
all other taxable interests in the Real Property imposed by any public or
quasi-public authority.

4

--------------------------------------------------------------------------------



“Real Property” shall mean, collectively, the Land and the Improvements.

“Reimbursable Expenses” shall mean all or a portion of the Operating Expenses or
Real Estate Taxes, or both, which are taken into account under the Ground Lease
in determining the amount of Additional Rent payable by the Tenant.

“Rent” shall mean, collectively, Minimum Rent and Additional Rent. “Rent Roll”
shall mean the rent roll attached hereto as Exhibit C.

“Reports” shall mean those written reports relating to the environmental
condition of the Property provided by Seller or its agents to Purchaser and
listed on Exhibit E.

“Security Deposits” shall mean all security deposits, access card or key
deposits, cleaning fees and other deposits relating to space within the Real
Property paid by the Tenant to Seller or its managing agent.

“Seller Parties” shall mean (a) Seller, (b) Seller’s direct and indirect owners,
(c) Seller’s respective agents, officers, directors, trustees, advisors,
managers, owners and employees, and (d) the agents, officers, directors,
trustees, advisors, managers, owners and employees of the Seller’s direct and
indirect owners.

“Seller’s Representative” shall mean David E. Hocker.

“Seller’s Title Election Period” shall have the meaning set forth in Section
4.1.

“Survey” shall mean an ALTA “as built” survey of the Real Property, by a
licensed surveyor or registered professional engineer selected by Seller’s
Representative and reasonably acceptable to Purchaser.

“Tenant” shall mean all Persons leasing space within the Real Property pursuant
to the Ground Lease.

“Title Commitment” shall mean a commitment for title insurance in the amount of
the Purchase Price issued by either an agent for, or the office of, the Title
Company in Columbus, Ohio.

“Title Company” shall mean Stewart Title Guaranty Company or such other
nationally recognized title underwriter as is selected by Purchaser and
reasonably acceptable to Seller.

“Title Objection Date” shall mean the date that is five (5) Business Days after
the later of the Effective Date or receipt of the Title Commitment and Updated
Survey.

“Title Objection Notice” shall have the meaning set forth in Section 4.1.

5

--------------------------------------------------------------------------------



“Updated Survey” shall mean an updated Survey of the Existing Survey.

“Utility Deposits” shall mean all deposits made by Seller with the Persons
providing water, sewer, gas, electricity, telephone and other public utilities
to the Real Property.

“Zoning Certificate” shall have the meaning set forth in Section 6.1(g).

ARTICLE 2
Agreement; Purchase Price

SECTION 2.1.          Agreement to Sell and Purchase. Subject to the terms and
provisions hereof, Seller agrees to sell the Property to Purchaser, and
Purchaser agrees to purchase the Property from Seller.

SECTION 2.2.          Purchase Price. The Purchase Price for the Property shall
be Two Hundred Sixty-two Thousand Three Hundred Twenty and 00/100 Dollars
($262,320.00). Subject to the adjustments and apportionments as hereinafter set
forth, the Purchase Price shall be paid to Seller on the Closing Date by wire
transfer of immediately available federal funds.

ARTICLE 3
Deposit

SECTION 3.1.          Deposit. Purchaser shall pay the sum of $10.00 to Seller
as the Deposit hereunder.

ARTICLE 4
Survey and Title Commitment

SECTION 4.1.          Title and Survey. Purchaser shall have until the Title
Objection Date to give Seller’s Representative one or more written notices
(collectively, the “Title Objection Notice”) that set forth in reasonable detail
any objections that Purchaser has to title or survey matters affecting the Real
Property (the “Purchaser Title Objections”). Seller’s Representative shall have
five (5) Business Days from its receipt of Title Objection Notice “Seller’s
Title Election Period”) to give Purchaser notice as to whether Seller elects to
cure the Purchaser Title Objections no later than five (5) Business Days prior
to the Closing Date. If Seller does not timely elect to cure any one or more of
the Purchaser Title Objections and give notice thereof to Purchaser, Purchaser
shall have until five (5) Business Days after such notice to determine whether
to take title to the Real Property subject to such matters (in which event such
Purchaser Title Objections shall constitute Permitted Exceptions) or to
terminate this Agreement. If Seller timely elects to use reasonable efforts to
cure any one or more of the Purchaser Title Objections, Seller shall have until
five (5) Business Days prior to the Closing Date to complete such cure to the
satisfaction of Purchaser in the exercise of Purchaser’s reasonable business
judgment, the failing of which, Purchaser shall have the option, as the sole
remedy of Purchaser, of accepting the title as it then is or terminating this
Agreement, whereupon except for Purchaser’s obligations under Section 5.2,
Purchaser and Seller shall have no further obligations or liabilities under this
Agreement. If Seller elects to cure any one or more Purchaser Title Objections,
Seller shall correct such Purchaser Title Objections on or before the fifth
(5th) Business Day prior to the Closing Date, provided that Seller shall be
required to cure (and Purchaser need not give a Purchaser Title Objection to)
any title exception that can be cured by the payment of money or, if acceptable
to Purchaser, the posting of bond (such as, by way of example and not
limitation, delinquent real estate taxes and mechanics liens).

6

--------------------------------------------------------------------------------



ARTICLE 5
Inspection, Audit and Financing

SECTION 5.1.          Access. During the pendency of this Agreement, Purchaser,
personally or through its authorized agent or representative (Purchaser and such
Persons are referred to collectively as the “Purchaser Designees”), shall be
entitled upon reasonable advance notice to Seller’s Representative, and subject
to any notice or other requirements required in the Ground Lease, to enter upon
the Real Property during normal business hours and shall have the right to make
such investigations and conduct discussions with Tenant as Purchaser deems
necessary or advisable, subject to and in accordance with the following: (a)
such access shall not violate any law or agreement to which Seller is a party or
otherwise expose Seller, solely as a result of such access, to a material risk
of liability; (b) Seller shall cooperate with Purchaser as reasonably requested
by Purchaser from time to time in facilitating such activities of the Purchaser
Designees, and Purchaser shall identify such Purchaser Designees to Seller
promptly from time to time upon request of Seller; (c) Purchaser Designees shall
not unreasonably interfere with the use, occupancy or enjoyment of Tenant or its
employees, contractors, customers or guests; (d) none of the Purchaser Designees
shall inflict physical damage to the Real Property or any portion thereof that
is not repaired by Purchaser; (e) upon request from Seller’s Representative,
before any Purchaser Designee enter onto the Real Property, Purchaser shall
deliver to Seller’s Representative a certificate of insurance naming Seller as
an additional insured, evidencing commercial general liability insurance
(including property damage, bodily injury and death) issued by an insurance
company having a rating of at least “A-VII” by A.M. Best Company, with limits of
not less than $1,000,000 per occurrence for bodily or personal injury or death
and $1,000,000 aggregate per location; (f) Purchaser shall: (i) use reasonable
efforts to perform all on-site due diligence reviews and all communications with
Tenant on an expeditious and efficient basis; and (ii) indemnify, hold harmless
and defend the Seller Parties against, and hold the Seller Parties harmless
from, all loss, liability, claims, costs (including reasonable attorneys’ fees),
liens and damages to the extent resulting from or relating to any gross
negligence or intentional misconduct in performing the activities of Purchaser
Designees under this Section 5.1; and (g) without the prior written consent of
Seller’s Representative, which shall not be unreasonably withheld or delayed,
Purchaser shall not conduct any Phase II exams, soil borings or other invasive
tests on or around the Real Property. The foregoing indemnification obligation
shall survive the Closing or termination of this Agreement.

SECTION 5.2.          Confidentiality.

          (a)          Purchaser shall hold all Confidential Information in
confidence and shall not at any time disclose or permit the disclosure of the
Confidential Information to any Person without the prior written consent of
Seller’s Representative. Purchaser further agrees to use the Confidential
Information only for purposes of evaluating the Owner and the Property in
connection with its purchase of the Property in accordance with the terms of
this Agreement. Notwithstanding the foregoing, (i) Purchaser may disclose the
Confidential Information to its affiliates, its permitted assignees hereunder,
and their respective legal counsel, accountants, lenders and similar third
parties and Purchaser Designees that Purchaser reasonably concludes need to
review the Confidential Information in connection with Purchaser’s purchase of
the Property in accordance with the terms of this Agreement, and (ii) provided
that Purchaser first shall provide written notice thereof to Seller’s
Representative, Purchaser may disclose the Confidential Information to the
extent that such disclosure is required by law or court order. If this Agreement
is terminated before the Closing, Purchaser promptly shall return the
Confidential Information to Seller’s Representative and shall not retain copies
thereof or, at Purchaser’s option, certify that it has destroyed, and has caused
every Person to whom the Purchaser or any party described in Section 5.2(a)(i)
hereof has delivered the Confidential Information to have destroyed all copies
of such Confidential Information. Other than to the extent required by law,
neither Seller nor Purchaser prior to Closing shall make any public
announcements concerning the sale of the Property or the ultimate ownership of
the Property pursuant to this Agreement without first obtaining the prior
written consent of the other (which consent may be given by Seller’s
Representative for all the Seller). The provisions of this paragraph shall
survive any termination of this Agreement but shall not survive Closing.

7

--------------------------------------------------------------------------------



          (b)          Seller and Purchaser hereby agree that the covenants made
in this Section 5.2 shall be construed as an agreement independent of any other
provision of this Agreement and shall survive any order of a court of competent
jurisdiction terminating any other provision of this Agreement.

SECTION 5.3.          Reporting. In the event that Purchaser’s due diligence
reveals any condition of the Property that in Purchaser’s judgment requires
disclosure to any governmental agency or authority, Purchaser shall immediately
notify Seller’s Representative thereof. In such event, Seller, and not Purchaser
or anyone acting on Purchaser’s behalf, shall make such disclosures as Seller
deems appropriate. Notwithstanding the foregoing, Purchaser may disclose matters
concerning the Property to a Governmental Authority if, (a) in the written
opinion of Purchaser’s outside legal counsel, Purchaser is required by law to
make such disclosure, and (b) to the extent in Purchaser’s judgment not in
conflict with applicable law, Purchaser gives Seller’s Representative not less
than ten (10) days prior written notice of the proposed disclosure, together
with a copy of such legal opinion.

ARTICLE 6
Conditions Precedent, Casualty Damage or Condemnation

SECTION 6.1.          Conditions Precedent Favoring Purchaser. In addition to
any other conditions precedent in favor of Purchaser as may be expressly set
forth elsewhere in this Agreement, Purchaser’s obligations under this Agreement
are subject to the timely fulfillment of the conditions set forth in this
Section 6.1 on or before the Closing Date, or such earlier date as is set forth
below. Each condition may be waived in whole or in part only by written notice
of such waiver from Purchaser to Seller’s Representative.

          (a)          Seller shall have delivered, or caused to be delivered,
all of the items required by Section 8.2 hereof.

8

--------------------------------------------------------------------------------



          (b)          Seller shall have performed and complied in all material
respects with all of the terms of this Agreement to be performed and complied
with by Seller prior to or at the Closing.

          (c)          On the Closing Date, the representations of Seller set
forth in Section 7.2 shall be true, complete and accurate in all material
respects, subject to: (i) changes that are caused by the negligent acts or
omissions or willful misconduct of Purchaser or its agents or affiliates or
their officers, agents or employees; and (ii) casualty or condemnation (which
shall be governed by Sections 6.3 and 6.4, respectively, and not by this Section
6.1(c)).

          (d)          On the Closing Date, title to the Real Property shall be
conveyed to Purchaser subject only to the Permitted Exceptions.

          (e)          Purchaser shall have received an estoppel certificate
from Tenant substantially in the form attached hereto as Exhibit B.

          (f)          Purchaser shall have received environmental reports
reasonably acceptable to Purchaser for the Real Property.

          (g)          Purchaser shall have received a zoning certification for
the Real Property issued by Hamilton County, Ohio in form and substance
reasonably acceptable to Purchaser (the “Zoning Certificate” ).

          (h)          Purchaser shall have received the Updated Survey.

          (i)          The Title Company shall have irrevocably and
unconditionally committed to issue a title insurance policy to Purchaser in the
amount of the Purchase Price, with the standard pre-printed exceptions deleted,
and subject only to the exceptions shown in the Title Commitment which have been
approved or deemed approved by Purchaser consistent with the provisions of this
Agreement, together with such endorsements as Purchaser may request, including
without limitation a non-imputation endorsement (ALTA Form 15), contiguity
endorsement, and survey endorsement.

          (j)          The membership interests of Northgate Partners, LLC shall
have been assigned by the members of Northgate Partners, LLC pursuant to that
certain Membership Interest Purchase Agreement among such members and FMP
Northgate LLC dated on or about the date hereof.

SECTION 6.2.          Conditions Precedent Favoring Seller. In addition to any
other condition precedent in favor of Seller as may be expressly set forth
elsewhere in this Agreement, Seller’s obligations under this Agreement are
expressly subject to the timely fulfillment of the conditions set forth in this
Section 6.2 on or before the Closing Date, or such earlier date as is set forth
below. Each condition may be waived in whole or part only by written notice of
such waiver from Seller's Representative to Purchaser.

          (a)          Purchaser shall have performed and complied in all
material respects with all of the terms of this Agreement to be performed and
complied with by Purchaser prior to or at the Closing.

9

--------------------------------------------------------------------------------



          (b)          On the Closing Date, the representations of Purchaser set
forth in Section 7.1 shall be true, accurate and complete in all material
respects.

          (c)          The membership interests of Northgate Partners, LLC shall
have been assigned by the members of Northgate Partners, LLC pursuant to that
certain Membership Interest Purchase Agreement among such members and FMP
Northgate LLC dated on or about the date hereof.

SECTION 6.3.          Risk of Loss. All risk of loss to the Property prior to
Closing shall remain with the Seller.

SECTION 6.4.          Condemnation. In the event that all or a material portion
of the Real Property should be condemned by right of eminent domain prior to the
Closing such that Seller’s reasonable estimate of the loss of value of the
remaining Real Property exceeds two percent (2%) of the Purchase Price,
Purchaser may, at Purchaser’s sole option, elect either to:

          (a)          terminate this Agreement and receive back the Deposit; or

          (b)          close the transaction contemplated by this Agreement and
make an appropriate reduction in the Purchase Price based upon a reasonable
approximation of the loss of value of the remaining Real Property as agreed by
Seller’ Representative and Purchaser.

          (c)          In the event of a condemnation or threat of condemnation
by right of eminent domain as to which Section 6.4(a) does not apply, Purchaser
shall close the transaction contemplated by this Agreement and make an
appropriate reduction in the Purchase Price based upon a reasonable
approximation of the loss of value of the remaining Real Property as agreed by
Seller’s Representative and Purchaser.

          (d)          Purchaser shall be deemed to have elected to proceed
under Section 6.4(a) unless, within ten (10) Business Days from written notice
of the condemnation given by Seller’s Representative to Purchaser, Purchaser
provides Seller with written notice that Purchaser elects to close the
transaction contemplated by this Agreement pursuant to Section 6.4(b).

SECTION 6.5.          Leasing & Other Activities Prior to Closing.

          (a)          Prior to the Closing Date, Seller shall not make any
material modification to the Ground Lease without Purchaser’s prior written
consent, provided such consent is not unreasonably withheld or delayed.

ARTICLE 7
Representations, Warranties and Covenants

SECTION 7.1.          Purchaser’s Representations. Purchaser hereby represents,
warrants, covenants, and acknowledges to Seller as of the date hereof and as of
the Closing as follows:

10



--------------------------------------------------------------------------------



          (a)          Purchaser acknowledges that it or its affiliates are
experienced and sophisticated owners of commercial real estate projects such as
the Property and that it will have had a full and complete opportunity to
conduct such investigations, examinations, inspections and analyses of the
Property as Purchaser, in its absolute discretion, may deem appropriate.
Purchaser further acknowledges that, except for Representations of Seller’s
Representative and any other express written representations of the Seller’s
Representative contained in this Agreement or other documents delivered by
Seller or Seller’s Representative in connection with this Agreement, Purchaser
has not relied upon any statements, representations or warranties by Seller or
any agent of Seller.

          (b)          Purchaser agrees that the Property shall be sold and that
Purchaser shall accept possession of the Property on the Closing Date strictly
on an “AS IS, WHERE IS, WITH ALL FAULTS” BASIS, with no right of set-off or
reduction in the Purchase Price except as provided in this Agreement, and that,
except for the Representations of Seller’s Representative and any other express
written representations of Seller’s Representative contained in this Agreement
or other documents delivered by Seller or Seller’s Representative in connection
with this Agreement, such sale shall be without representation or warranty of
any kind, express or implied, including any warranty of income potential,
operating expenses, uses, merchantability or fitness for a particular purpose,
or any warranty of matters pertaining to health, safety or the environment, and
Seller and Seller’s Representative do hereby disclaim and renounce any such
representation or warranty. Purchaser specifically acknowledges that, except for
the Representations of Seller’s Representative and any other express written
representations of Seller’s Representative contained in this Agreement or other
documents delivered by Seller or Seller’s Representative in connection with this
Agreement, Purchaser is not relying on any representations or warranties of any
kind whatsoever, express or implied, from Seller or Seller’s Representative, or
any broker or other agents as to any matters concerning the Property. Purchaser
understands the legal significance of the foregoing provisions and acknowledges
that they are a material inducement to Seller’s willingness to enter into this
Agreement.

          (c)          This Agreement constitutes the valid and legally binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms.

          (d)          There are no actions, suits or proceedings pending or, to
the knowledge of Purchaser, threatened, against or affecting Purchaser which, if
determined adversely to Purchaser, would adversely affect Purchaser’s ability to
perform its obligations hereunder.

          (e)          No authorization, consent, approval of any Governmental
Authority (including courts) is required for the execution and delivery by
Purchaser of this Agreement or the performance of its obligations hereunder.

SECTION 7.2.          Seller’s Representations. Except as set forth in the
Reports or as otherwise disclosed in writing to Purchaser, Seller warrants and
represents to Purchaser as set forth in (a) and (b) of this Section 7.2:

          (a)          Concerning Seller.

                    (i)          Seller is a limited liability company duly
formed, validly existing and in good standing under the laws of the Commonwealth
of Kentucky. This Agreement constitutes the valid and legally binding obligation
of Seller, enforceable against Seller in accordance with its terms.

11

--------------------------------------------------------------------------------



                    (ii)          There are no actions, suits or proceedings
pending or, to the knowledge of Seller, threatened, against or affecting Seller
which, if determined adversely to Seller, would adversely affect its ability to
perform its obligations hereunder.

                    (iii)          Seller has full right, power and authority
and is duly authorized to enter into this Agreement, to perform each of the
covenants on its part to be performed hereunder and to execute and deliver, and
to perform its obligations under all documents required to be executed and
delivered by it pursuant to this Agreement.

                    (iv)          Neither the execution, delivery or performance
of this Agreement nor compliance herewith (a) conflicts or will conflict with or
results or will result in a breach of or constitutes or will constitute a
default under (1) the charter documents or by-laws of Seller, (2) to the best of
Seller’s knowledge, any law or any order, writ, injunction or decree of any
court or governmental authority, or (3) any agreement or instrument to which
Seller is a party or by which it is bound or (b) results in the creation or
imposition of any lien, charge or encumbrance upon its property pursuant to any
such agreement or instrument.

                    (v)          No authorization, consent, or approval of any
governmental authority (including courts) or third party is required for the
execution and delivery by Seller of this Agreement or the performance of its
obligations hereunder.

                    (vi)          Seller is not a “foreign person” as defined in
Section 1445 of the Code; Seller’s taxpayer identification number is 61-1368064.

          (b)          Representations Concerning the Property.

                    (i)          To the best of Seller’s knowledge, (1) Seller
has delivered or made available to Purchaser a complete copy of the Ground
Lease, (2) the Ground Lease is in full force and effect, (3) the Ground Lease is
the only lease of the Land entered into by Seller concerning the Land, (4)
Seller has not previously assigned its interest in the Ground Lease, and (5)
Seller’s interest as landlord under the Ground Lease is free and clear of any
lien or encumbrance other than matters which Seller reasonably believes will
constitute "Permitted Encumbrances."

                    (ii)          Seller has received no written notice from
Tenant claiming that Seller is currently in default in its material obligations
as landlord under the Ground Lease.

                    (iii)          Except as set forth on Exhibit N: (y) no Rent
has been paid by Tenant more than one month in advance, and (z) no Security
Deposits have been paid to Seller or its agents.

                    (iv)          Seller has not entered into any material
commitments or agreements with any governmental authorities or agencies
affecting the Property except for agreements that: (1) have been disclosed in
writing to Purchaser; or (2) are a matter of public record and included in the
Title Commitment.

12



--------------------------------------------------------------------------------



                    (v)          Seller has received no written notice from any
governmental authorities: (1) that there currently is any pending condemnation
or eminent domain proceeding relating to the Real Property, or (2) that any such
proceeding is currently contemplated.

                    (vi)          Seller has not received any written notice
from any governmental agency requiring the correction of any condition with
respect to the Property, or any part thereof, by reason of a material violation
of any applicable federal, state, county or municipal law, code, rule or
regulation, which has not been cured or waived.

                    (vii)          Seller has received no written notice that
any litigation materially affecting the Property is pending or currently
threatened.

                    (viii)          Seller has delivered or made available to
Purchaser true and complete copies of all Contracts that are in Seller’s
possession or control, and, to the best of Seller’s knowledge, such Contracts
are in full force and effect.

                    (ix)          Seller has delivered or made available to
Purchaser the Reports. Seller and Purchaser acknowledge and agree that (i)
Seller has limited knowledge concerning the environmental condition of the Real
Property or the Improvements, (ii) the Real Property is ground leased to Tenant
pursuant to the Ground Lease which provides environmental covenants on the part
of the Tenant, (iii) Purchaser has conducted or will conduct such investigation
of the environmental condition of the Real Property and the Improvements as
Purchaser deems necessary or prudent, and (iv) Purchaser will rely solely on the
Tenant’s covenants in the Ground Lease, the information in the Reports, and
Purchaser’s investigation with respect to such environmental condition and not
on any Seller covenant, representation or warranty, with respect to the presence
or absence of Hazardous Materials on the Real Property or in the Improvements.

                    (x)          Owner holds fee simple title to the Real
Property free of liens or encumbrances except for the Permitted Exceptions.

                    (xi)          Except as disclosed in the Title Commitment,
there are, to the best of the knowledge of Seller’s Representative, no special
taxes or assessments that have been enacted but not yet levied upon any of the
Real Property by a Governmental Authority. All real property taxes and
assessments and Operating Expenses due and payable in respect of the Real
Property have been paid prior to becoming delinquent or, by the Closing Date,
will have been paid.

                    (xii)          Owner has not granted to any Person any
currently effective option to purchase or right of first refusal with regard to
Owner’s interest in the Real Property.

                    (xiii)          At the time of Closing there will be no
outstanding written or oral contracts made by Seller for any improvements to the
Real Property which have not been fully paid for and Seller shall cause to be
discharged all mechanics’ and materialmen’s liens arising from any labor or
materials furnished to the Real Property at the request or on behalf of Seller
prior to the time of Closing.

13

--------------------------------------------------------------------------------



                    (xiv)          Seller’s Representative does not know of any
facts nor has Seller’s Representative failed to disclose any fact which would
prevent Purchaser from leasing the Real Property after Closing in the manner
currently leased.

                    (xv)          There are no obligations in connection with
the Property which will be binding upon Seller after Closing, except (i) matters
which are set forth in the Title Commitment, (ii) the Contracts to which Owner
is a party, and (iii) the Ground Lease.

                    (xvi)          There are no tenant allowances, tenant
improvement costs, landlord’s work obligations or leasing commissions owed by
Seller that are not disclosed on Exhibit M attached hereto.

                    (xvii)          Seller is not a party to or bound by any
collective bargaining or union agreement with respect to the Property.

SECTION 7.3.          Knowledge of Seller’s Representative. Whenever a
representation is qualified by the phrase “to the best of the knowledge of
Seller’s Representative,” or by words of similar import, the accuracy of such
representation shall be based solely on the actual (as opposed to constructive
or imputed) knowledge, without independent investigation or inquiry in each
case, of (i) David E. Hocker, and (ii) such other persons at a management or
supervisory level who would, in the ordinary course of their responsibilities as
employees or agents of the Seller’s Representative, the Seller, or their
Affiliates, receive notice from other agents or employees of Seller’s
Representatives, the Seller, or their Affiliates or from other Persons of any of
the matters described in the representations and warranties in this Agreement
which are limited by the knowledge of Seller’s Representative.

SECTION 7.4.          Limited Representations. Purchaser, Seller and Seller’s
Representative understand and acknowledge that the other parties make no
representation or warranty, express or implied, except as expressly set forth in
this Agreement and any documents delivered by them, respectively, in connection
with this Agreement. Purchaser, Seller and Seller’s Representative agree to
notify the other parties promptly upon learning of any material inaccuracy in
any of the representations and warranties made by them, respectively, to the
other.

SECTION 7.5.          Survival of Representations. The representations and
warranties of Seller’s Representative, Seller and Purchaser, respectively,
expressly set forth in this Agreement and in any documents delivered by them,
respectively, in connection with this Agreement shall survive the Closing
subject to the limitations set forth in Section 10.4 and shall not be merged
into any documents delivered at Closing.

ARTICLE 8
Closing

SECTION 8.1.          Closing Date. The Closing shall take place at 10:00 a.m.
on the Closing Date. Notwithstanding the foregoing, if the conditions precedent
to Purchaser’s obligations hereunder have not been fully satisfied as of the
Closing Date, Purchaser shall have the option, in its sole discretion, to (a)
terminate this Agreement in which case the rights of the parties will be as set
forth in Section 10.1 below, (b) waive such condition and proceed with the
Closing, or (c) extend the Closing Date for a reasonable period of time, not to
exceed thirty (30) days after the initially scheduled Closing Date, in order
allow for satisfaction of such closing condition. Unless the parties otherwise
agree in writing, the Closing shall be conducted through a customary escrow
arrangement with the Title Company and, on or before the Closing Date, Seller’s
Representative shall deliver, or caused to be delivered, to the Title Company
the documents listed in Section 8.2(a)-(h) and the Purchaser shall deliver to
the Title Company the documents and funds described in Section 8.3. The
remaining materials described in Section 8.2 shall be delivered, to the extent
required pursuant to this Section 8.2, directly from Seller or Seller’s
Representatives to Purchaser (or Purchaser’s property manager) on or before the
Closing Date.

14

--------------------------------------------------------------------------------

 

SECTION 8.2.            Seller’s Deliveries. At the Closing, Seller shall
execute and deliver or cause to be delivered to Purchaser, at Seller’s sole
expense, each of the following items:

(a)           The Deed.

(b)           The Bill of Sale.

(c)           The Assignment and Assumption of Ground Lease.

(d)           Original or copy (certified as complete) of the Ground Lease.

(e)           A non-foreign person affidavit sworn to by Seller as required by
Section 1445 of the Code.

(f)           A certificate updating the Seller Representations substantially in
the form of Exhibit I.

(g)           Such evidence or documents as may be reasonably required by the
Title Company relating to: (i) mechanics’ or materialmen’s liens; (ii) parties
in possession; and (iii) the status and capacity of Seller and the authority of
the Person or Persons who are executing the various documents on behalf of
Seller in connection with the sale of the Property.

(h)           A duly-executed Closing Statement.

(i)           An updated Rent Roll.

(j)           All keys in Seller’s possession or control to all locks on the
Improvements (if any).

(k)           All Contracts and all other documents in the possession or control
of Seller and material to Purchasers ownership or operation of the Property,
including all permits, licenses, approvals, plans, specifications, guaranties
and warranties relating to the Property and in Sellers possession or control.

(l)           A copy of the Survey of the Real Property, (i) signed by the
surveyor or engineer preparing the Survey, (ii) acceptable to, and certified to,
Purchaser and the Title Company and (C) in sufficient detail to allow Title
Company to delete the survey exception from the title policy/endorsement.

15

--------------------------------------------------------------------------------



 

(m)            If obtained by the Seller or the Seller’s Representative, a copy
of the Zoning Certificate.

SECTION 8.3.           Purchaser’s Deliveries. At the Closing, Purchaser shall
deliver to Seller the following items: (a) Immediately available federal funds
sufficient to pay the Purchase Price and Purchaser’s share of all escrow costs
and closing expenses

(b)           Duly executed and acknowledged originals of the Assignment and
Assumption of Ground Lease and the Closing Statement.

(c)           Such evidence or documents as may reasonably be required by the
Title Company evidencing the status and capacity of Purchaser and the authority
of the Person or Persons who are executing the various documents on behalf of
Purchaser in connection with the purchase of the Property.

SECTION 8.4.           Costs and Prorations

(a)            General. All rentals, revenues and other income generated by the
Real Property and all utilities, Real Estate Taxes, maintenance charges and
other Operating Expenses incurred in connection with the ownership, management
and operation of the Real Property shall be paid or shall be prorated between
Seller and Purchaser in accordance with the provisions of this Section 8.4. For
purposes of the prorations and adjustments to be made pursuant to this Section
8.4, Purchaser shall be deemed to own the Real Property and therefore be
entitled to any revenues and be responsible for any expenses for the entire day
upon which the Closing is completed. Any apportionments and prorations which are
not expressly provided for in this Section shall be made in accordance with the
customary practice in the area in which the Property is located. Seller and
Purchaser shall prepare a schedule of adjustments (the “Closing Statement”)
before the Closing. Any net adjustment in favor of Purchaser shall be credited
against the Purchase Price at the Closing. Any net adjustment in favor of Seller
shall be paid in cash at the Closing by Purchaser to Seller. A copy of the
Closing Statement agreed upon by Seller and Purchaser shall be executed by
Seller and Purchaser and delivered to the Title Agent at the Closing.

(b)           Rent. Rent shall be prorated at the Closing in accordance with the
following provisions:

(i)            Minimum Rent. Minimum Rent for the month of Closing shall be
prorated between Seller and Purchaser as of the Closing on an accrual basis
based on the actual number of days in the month during which the Closing occurs.
Seller shall be entitled to all Minimum Rent which accrues before the Closing
and Purchaser shall be entitled to all Minimum Rent which accrues on and after
the Closing.

16

--------------------------------------------------------------------------------



 

(ii)            Additional Rent. Monthly or other payments made by Tenant based
upon projected or estimated Additional Rent shall be separately prorated between
Seller and Purchaser as of the Closing on an accrual basis based on the actual
number of days in the fiscal year set forth in the Ground Lease for the
determination and payment of Additional Rent. Such fiscal year for determination
and payment of Additional Rent in which the Closing occurs is hereinafter
referred to as the “Applicable Additional Rent Fiscal Year” Seller and Purchaser
shall prorate the total Additional Rent due from Tenant for the Tenant’s
Applicable Additional Rent Fiscal Year as a part of the Final Closing Adjustment
pursuant to Section 8.4(f).

(c)           Taxes and Assessments.

(i)            Proration of Taxes at Closing. All Real Estate taxes assessed
against the Property (other than any fines or penalties, the payment of which on
or before Closing shall be the responsibility of Seller solely), shall be
prorated, as between Seller and Purchaser, as of the Closing Date as follows:
the 2005 tax bill shall be prorated, as between Seller and Purchaser, based upon
the actual current tax bill and the number of days the Real Property was owned
by Seller and Purchaser, respectively, during the Calendar Year of Proration. If
the most recent tax bill received by Seller before the Closing is not the actual
current tax bill, then Seller and Purchaser shall initially prorate the Real
Estate taxes at the Closing by applying one hundred percent (100%) of the tax
rate for the period covered by the most current available tax bill to the latest
assessed valuation, and shall re-prorate the Real Estate Taxes retroactively at
the Final Closing Adjustment.

(ii)            Post-Closing Refunds of Taxes. Any refunds of Real Estate Taxes
made after the Closing shall be held in trust and shall first be applied to the
unreimbursed third-party costs incurred in obtaining the refund, then paid to
Tenant if Tenant is entitled to the same and the balance, if any, shall be paid
to Seller (for the period prior to the Closing Date) and to Purchaser (for the
period commencing on and after the Closing Date).

(iii)           Pending Tax Proceedings. If any proceeding to determine the
assessed value of the Real Property or the Real Estate Taxes payable with
respect to the Real Property has been commenced before the date hereof and shall
be continuing as of the Closing Date, Seller shall be authorized to continue to
prosecute such proceeding and shall be entitled to any abatement proceeds
therefrom allocable to any period before the Closing. Purchaser agrees to
cooperate with Seller and to execute any and all documents reasonably requested
by Seller in furtherance of the foregoing.

(d)            Operating Expenses. All Operating Expenses shall be prorated
between Seller and Purchaser as of the Closing on an accrual basis, based on the
actual number of days in the month during which the Closing occurs. Seller shall
be responsible for all Operating Expenses attributable to the period before the
Closing and Purchaser shall be responsible for all Operating Expenses
attributable to the period on and after the Closing.

(e)           Required Statements and Reports.

(i)           Exchange of Information. As soon as reasonably practical after
December 31 of the Calendar Year of Proration, Purchaser shall furnish to Seller
a statement, certified to be true and correct by Purchaser, setting forth all
Operating Expenses incurred by Purchaser during the period beginning on the
Closing and ending on the last day of the Calendar Year of Proration and all
reimbursements received during such period by Purchaser, as landlord, under the
Lease for Tenant’s share of Reimbursable Expenses for the Calendar Year of
Proration.

17

--------------------------------------------------------------------------------



 

(f)            Final Closing Adjustment. No later than one year from the Closing
Date, Seller and Purchaser shall make a final adjustment to the prorations (the
“Final Closing Adjustment”). The Final Closing Adjustment shall be made in the
following manner:

(i)            General. All adjustments or prorations which could not be
determined at the Closing because of the lack of actual statements, bills or
invoice for the current period, the year-end adjustment of Additional Rent or
any other reason shall be made as a part of the Final Closing Adjustment. Any
net adjustment in favor of Purchaser shall be paid in cash or cash equivalent by
Seller to Purchaser no later than twenty (20) days after the Final Closing
Adjustment. Any net adjustment in favor of Seller shall be paid in cash or cash
equivalent by Purchaser to Seller no later than twenty (20) days after the Final
Closing Adjustment.

(ii)            No Further Adjustments. The Final Closing Adjustment shall be
conclusive and binding upon Seller and Purchaser and Seller and Purchaser hereby
waive any right to contest after the Final Closing Adjustment any prorations,
apportionments or adjustments to be made pursuant to this Section.

(g)            Closing Costs. Purchaser and Seller shall each pay their own
legal fees related to the preparation of this Agreement and all documents
required to settle the transaction contemplated hereby. Purchaser shall pay (i)
all costs associated with its due diligence, including the cost of appraisals,
architectural, engineering, credit and environmental reports, and (ii) one-half
of all transfer taxes. Seller shall pay (i) one-half of the transfer tax, (ii)
the cost of obtaining the Title Commitment and an owner’s policy of title
insurance in the amount of the Purchase Price, and (iii) the cost of the Updated
Survey. All other customary purchase and sale closing costs shall be paid by
Seller or Purchaser in accordance with the custom in the jurisdiction in which
the Property is located.

SECTION 8.5.            Possession. Possession of the Property shall be
delivered to Purchaser by Seller at the Closing, subject only to the Ground
Lease, the Operating Agreement, rights arising under the Contracts assumed by
Purchaser and the other Permitted Exceptions. Seller and Purchaser covenant and
agree to execute, at Closing, a written notice of the acquisition of the
Property by Purchaser, in sufficient copies for transmittal to the Tenant and
properly addressed to the Tenant. Such notice shall be prepared by Purchaser and
approved by Seller, shall notify the Tenant of the sale and transfer and shall
contain appropriate instructions relating to the payment of future rentals, the
giving of future notices, and other matters reasonably required by Purchaser or
required by law. Unless a different procedure is required by applicable law, in
which event such laws shall be controlling, Purchaser agrees to transmit or
otherwise deliver such letters to the Tenant promptly after Closing.

18

--------------------------------------------------------------------------------



ARTICLE 9
Real Estate Commission

SECTION 9.1.            Commissions. If and when, but only if and when, the
Closing is completed and the Purchase Price is paid in full, Seller shall be
obligated to pay a real estate commission and/or brokerage fee to Seller’s
Broker in accordance with a separate agreement between Seller and Seller’s
Broker. Seller’s Broker shall indemnify Seller and Purchaser against all claims,
costs and liability relating to any broker or other person claiming by, through
or under Seller’s Broker. Such commissions shall be paid in full at Closing. By
execution of this Agreement, Seller’s Broker agrees to the foregoing matters.

Seller and Purchaser represent and warrant to each other that no other brokerage
fee or real estate commission is or shall be due or owing in connection with
this transaction, and Seller and Purchaser hereby indemnify and hold the other
harmless from any and all claims of any other broker or agent based on action or
alleged action of the other. The provisions of this paragraph shall survive the
Closing.



ARTICLE 10
Termination and Default

SECTION 10.1.            Termination without Default. If the sale of the
Property is not consummated because of the failure of any condition precedent to
Purchaser’s obligations expressly set forth in this Agreement or for any other
reason except a default by Purchaser in its obligation to purchase the Property
in accordance with the provisions of this Agreement, and provided that Purchaser
has performed or tendered performance of all of its material obligations under
this Agreement, the Deposit shall promptly be returned to Purchaser.

SECTION 10.2.           Purchaser’s Default. If the sale contemplated hereby is
not consummated because of a default by Purchaser in its obligation to purchase
the Property in accordance with the terms of this Agreement after Seller has
performed or tendered performance of all of its material obligations in
accordance with this Agreement, then: (a) this Agreement shall terminate; (b)
the Deposit shall be paid to and retained by Seller as liquidated damages; and
(c) except for Purchaser’s Surviving Obligations, Seller and Purchaser shall
have no further obligations to each other. PURCHASER AND SELLER ACKNOWLEDGE THAT
THE DAMAGES TO SELLER IN THE EVENT OF A BREACH OF THIS AGREEMENT BY PURCHASER
WOULD BE DIFFICULT OR IMPOSSIBLE TO DETERMINE, THAT THE AMOUNT OF THE DEPOSIT
REPRESENTS THE PARTIEs’ BEST AND MOST ACCURATE ESTIMATE OF THE DAMAGES THAT
WOULD BE SUFFERED BY SELLER IF THE TRANSACTION SHOULD FAIL TO CLOSE AND THAT
SUCH ESTIMATE IS REASONABLE UNDER THE CIRCUMSTANCES EXISTING AS OF THE DATE OF
THIS AGREEMENT AND UNDER THE CIRCUMSTANCES THAT SELLER AND PURCHASER REASONABLY
ANTICIPATE WOULD EXIST AT THE TIME OF SUCH BREACH. SUBJECT TO SECTION 11.8,
PURCHASER AND SELLER AGREE THAT SELLER’s RIGHT TO RETAIN THE DEPOSIT SHALL BE
SELLER’s SOLE REMEDY, AT LAW AND IN EQUITY, FOR PURCHASER’S FAILURE TO PURCHASE
THE PROPERTY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

19

--------------------------------------------------------------------------------



SECTION 10.3.           Seller’s Default. If Purchaser shall have performed or
tendered performance of all of its material obligations under this Agreement,
and Seller defaults in its obligation to sell the Property to Purchaser in
accordance with the terms of this Agreement, then, Purchaser may, as its sole
and exclusive remedy at law or in equity: (a) terminate this Agreement by giving
written notice thereof to Seller, in which event the Deposit will promptly be
returned to Purchaser and the parties shall have no further obligation to each
other except for Purchaser’s Surviving Obligations; (b) waive such default and
consummate the transactions contemplated hereby in accordance with the terms of
this Agreement; or (c) specifically enforce this Agreement. Purchaser hereby
irrevocably waives any other right or remedy for such default.

SECTION 10.4.           Breach of Representations. Seller and Purchaser agree
that, following the Closing, each shall be liable for the direct, but not
consequential or punitive, damages resulting from any breach of its
representations and warranties expressly set forth in Article 7 hereof;
provided, however, that (i) the total liability of Seller for all such breaches
and any matters relating thereto shall not, in the aggregate, exceed an amount
equivalent to the Purchase Price; (ii) the total liability of Purchaser for all
such breaches and any matters relating thereto shall not, in the aggregate,
exceed an amount equivalent to the Purchase Price; (iii) such representations
and warranties are personal to Seller and Purchaser and may not be assigned to
or enforced by any other Person, other than to an assignee of Purchaser in
accordance with Section 11.3; and (iv) the representations and warranties of
Seller set forth in this Agreement or in any document or certificate delivered
by Seller in connection herewith shall survive the Closing for a period of one
(1) year, and no action or proceeding thereon shall be valid or enforceable, at
law or in equity, if a legal proceeding is not commenced within that time.
Notwithstanding the foregoing, Seller shall have no liability for any such
breach: (a) regarding which Purchaser or its attorneys, agents or consultants,
had actual knowledge prior to Closing; or (b) that was disclosed (i) in this
Agreement or any exhibit hereto, (ii) in the Reports, or (iii) in any other
document, study or report delivered or made available to Purchaser or its
attorneys, consultants or agents before the Closing, including any certificate
referred to in Section 8.2(f) or any estoppel certificate. The disclosure or
expression of any facts, claims or information by Tenant in its estoppel
certificate shall not be deemed a material variation from the form required if
such facts, claims or information were disclosed to Purchaser by letter from
Seller before the Effective Date or as part of the Rent Roll.

ARTICLE 11
Miscellaneous

SECTION 11.1.            Entire Agreement. This Agreement constitutes the entire
agreement between the parties hereto with respect to the transactions
contemplated herein, and it supersedes all prior discussions, understandings or
agreements between the parties. All Exhibits and Schedules attached hereto are a
part of this Agreement and are incorporated herein by reference.

SECTION 11.2.           Binding On Successors and Assigns. Subject to Section
11.3, this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

20

--------------------------------------------------------------------------------



SECTION 11.3.           Assignment by Purchaser. Without the prior written
consent of Seller, Purchaser shall not, directly or indirectly, assign this
Agreement or any of its rights hereunder. Any attempted assignment in violation
hereof shall, at the election of Seller, be of no force or effect and shall
constitute a default by Purchaser. Notwithstanding the foregoing, Purchaser may
assign its rights under this Agreement subject to the following conditions: (a)
the assignment must be to a limited partnership, limited liability company or
other entity controlled by Purchaser or the owners of Purchaser as of the date
hereof and in which Purchaser or the owners of Purchaser as of the date hereof
own, directly or indirectly, at least a 51% interest; (b) such assignee must
assume all of Purchaser’s obligations hereunder in a manner reasonably
acceptable to Seller and become jointly and severally liable with Purchaser for
all such obligations; and (c) at least five (5) days prior to the proposed
assignment, Purchaser shall provide Seller with notice thereof and evidence that
the foregoing conditions are satisfied.

SECTION 11.4.           Waiver. The excuse or waiver of the performance by a
party of any obligation of the other party under this Agreement shall only be
effective if evidenced by a written statement signed by the party so excusing or
waiving. No delay in exercising any right or remedy shall constitute a waiver
thereof, and no waiver by Seller or Purchaser of the breach of any covenant of
this Agreement shall be construed as a waiver of any preceding or succeeding
breach of the same or any other covenant or condition of this Agreement.

SECTION 11.5.            Governing Law.

(a)            This Agreement shall be construed and the rights and obligations
of Seller and Purchaser hereunder determined in accordance with the internal
laws of the State of Ohio.

(b)            In recognition of the benefits of having any disputes with
respect to this Agreement resolved by an experienced and expert person, Seller
and Purchaser hereby agree that any suit, action, or proceeding, whether claim
or counterclaim, brought or instituted by any party hereto on or with respect to
this Agreement or which in any way relates, directly or indirectly, to this
Agreement or any event, transaction, or occurrence arising out of or in any way
connected with this Agreement or the Property, or the dealings of the parties
with respect thereto, shall be tried only by a court and not by a jury. EACH
PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT,
ACTION, OR PROCEEDING.

SECTION 11.6.            Counterparts. This Agreement may be executed in any
number of counterparts and it shall be sufficient that the signature of each
party appear on one or more such counterparts. All counterparts shall
collectively constitute a single agreement.

SECTION 11.7.           Notices. All notices or other communications required or
provided to be sent by either party shall be in writing and shall be sent by:
(i) by United States Postal Service, certified mail, return receipt requested,
(ii) by any nationally known overnight delivery service for next day delivery or
(iii) delivered in person. All notices shall be deemed to have been given upon
receipt. All notices shall be addressed to the parties at the addresses below:

21

--------------------------------------------------------------------------------



        To Seller: Northgate Investments, LLC     c/o David Hocker and
Associates, Inc.     1901 Frederica Street     Owensboro, Kentucky 42301-4818  
  Attn: David E. Hocker         and with a copy to: Wyatt, Tarrant & Combs, LLP
    500 West Jefferson Street     Louisville, Kentucky 40202-2298     Attn: Leo
F. Camp, Esq.         To Purchaser: FMP Northgate Outparcel LLC     c/o Feldman
Mall Properties, Inc.     3225 North Central Avenue, Suite 1205     Phoenix,
Arizona 85012     Attn: Jeffrey Erhart, Esq.     Telecopy: (602) 277-7774    
Phone: (602) 277-5559         with a copy to: Taft, Stettinius & Hollister LLP  
  1800 U.S. Bank Tower     425 Walnut Street     Cincinnati, Ohio 45202-3957    
Attn: Stephen M. Griffith, Jr.     Telecopy: (513) 381-0205     Phone: (513)
357-9312

Any address or name specified above may be changed by notice given to the
addressee by the other party in accordance with this Section 11.7. The inability
to deliver notice because of a changed address of which no notice was given as
provided above, or because of rejection or other refusal to accept any notice,
shall be deemed to be the receipt of the notice as of the date of such inability
to deliver or rejection or refusal to accept. Any notice to be given by any
party hereto may be given by the counsel for such party.

SECTION 11.8.           Attorneys’ Fees. In the event of a judicial or
administrative proceeding or action by one party against the other party with
respect to the interpretation or enforcement of this Agreement, the prevailing
party shall be entitled to recover reasonable costs and expenses including
reasonable attorneys’ fees and expenses, whether at the investigative, pretrial,
trial or appellate level. The prevailing party shall be determined by the court
based upon an assessment of which party’s major arguments or position prevailed.

SECTION 11.9.            Time Periods. Any reference in this Agreement to the
time for the performance of obligations or elapsed time shall mean consecutive
calendar days, months, or years, as applicable. In the event the time for
performance of any obligation hereunder expires on a day that is not a Business
Day, the time for performance shall be extended to the next Business Day.

22

--------------------------------------------------------------------------------



 

SECTION 11.10.            Modification of Agreement. No modification of this
Agreement shall be deemed effective unless in writing and signed by both Seller
and Purchaser.

SECTION 11.11.            Further Instruments. Each party, promptly upon the
request of the other, shall execute and have acknowledged and delivered to the
other or to Escrow Agent, as may be appropriate, any and all further instruments
reasonably requested or appropriate to evidence or give effect to the provisions
of this Agreement and which are consistent with the provisions of this
Agreement.

SECTION 11.12.            Descriptive Headings; Word Meaning. The descriptive
headings of the paragraphs of this Agreement are inserted for convenience only
and shall not control or affect the meaning or construction of any provisions of
this Agreement. Words such as “herein” , “ hereinafter” , “hereof” and
“hereunder” when used in reference to this Agreement, refer to this Agreement as
a whole and not merely to a subdivision in which such words appear, unless the
context otherwise requires. The singular shall include the plural and the
masculine gender shall include the feminine and neuter, and vice versa, unless
the context otherwise requires. The word “ including” shall not be restrictive
and shall be interpreted as if followed by the words “without limitation.”

SECTION 11.13.           Time of the Essence. Time is of the essence of this
Agreement and all covenants and deadlines hereunder. Without limiting the
foregoing, Purchaser and Seller hereby confirm their intention and agreement
that time shall be of the essence of each and every provision of this Agreement,
notwithstanding any subsequent modification or extension of any date or time
period that is provided for under this Agreement. The agreement of Purchaser and
Seller that time is of the essence of each and every provision of this Agreement
shall not be waived or modified by any conduct of the parties, and the agreement
of Purchaser and Seller that time is of the essence of each and every provision
of this Agreement may only be modified or waived by the express written
agreement of Purchaser and Seller that time shall not be of the essence with
respect to a particular date or time period, or any modification or extension
thereof, which is provided under this Agreement.

SECTION 11.14.           Construction of Agreement. This Agreement shall not be
construed more strictly against one party than against the other merely by
virtue of the fact that it may have been prepared primarily by counsel for one
of the parties, it being recognized that both Purchaser and Seller have
contributed substantially and materially to the preparation of this Agreement.

SECTION 11.15.           Severability. The parties hereto intend and believe
that each provision in this Agreement comports with all applicable local, state
and federal laws and judicial decisions. If, however, any provision in this
Agreement is found by a court of law to be in violation of any applicable local,
state, or federal law, statute, ordinance, administrative or judicial decision,
or public policy, or if in any other respect such a court declares any such
provision to be illegal, invalid, unlawful, void or unenforceable as written,
then it is the intent of all parties hereto that, consistent with and with a
view towards preserving the economic and legal arrangements among the parties
hereto as expressed in this Agreement, such provision shall be given force and
effect to the fullest possible extent, and that the remainder of this Agreement
shall be construed as if such illegal, invalid, unlawful, void, or unenforceable
provision were not contained herein, and that the rights, obligations, and
interests of the parties under the remainder of this Agreement shall continue in
full force and effect.

23

--------------------------------------------------------------------------------



 

SECTION 11.16.            No Recording. The provisions hereof shall not
constitute a lien on the Property. Neither Purchaser nor its agents or
representatives shall record or file this Agreement or any notice or memorandum
hereof in any public records. If Purchaser breaches the foregoing provision,
this Agreement shall, at Seller’s election, terminate, and Seller shall retain
the Deposit in accordance with Section 10.2. Purchaser hereby irrevocably
appoints Seller as its true and lawful attorney-in-fact, coupled with an
interest, for the purpose of executing and recording such documents and
performing such other acts as may be necessary to terminate any recording or
filing of this Agreement in violation of this provision.

SECTION 11.17.            No Implied Agreement. Neither Seller nor Purchaser
shall have any obligations in connection with the transaction contemplated by
this Agreement unless both Seller and Purchaser, each acting in its sole
discretion, elects to execute and deliver this Agreement to the other party. No
correspondence, course of dealing or submission of drafts or final versions of
this Agreement between Seller and Purchaser shall be deemed to create any
binding obligations in connection with the transaction contemplated hereby, and
no contract or obligation on the part of Seller or Purchaser shall arise unless
and until this Agreement is fully executed by both Seller and Purchaser. Once
executed and delivered by Seller and Purchaser, this Agreement shall be binding
upon them notwithstanding the failure of Escrow Agent or any broker or other
Person to execute this Agreement.

24

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Seller and Purchaser hereto have executed this Agreement as
of the date first written above.

SELLER:
  NORTHGATE INVESTMENTS, LLC, a Kentucky limited liability company  
By:        HOCKER NORTHGATE HOLDINGS II,                 INC., a Kentucky
corporation,                 its Managing Member  
              By: _____________________________
                      David E. Hocker, President    
PURCHASER:
  FMP NORTHGATE OUTPARCEL LLC,   a Delaware limited liability company   By:
___________________________________   Name: _________________________________  
Title: __________________________________     The Broker is executing this
Agreement solely to acknowledge its obligations under Section 9.1.   SELLER’S
BROKER:   GRANITE PARTNERS, LLC   By: ___________________________________  
Name: _________________________________   Title:
__________________________________  

25

--------------------------------------------------------------------------------



RECEIPT BY THE ESCROW AGENT

This Agreement, fully executed by both Seller and Purchaser, has been received
by the Escrow Agent this ____ day of April, 2005 and by execution hereof, Escrow
Agent hereby covenants and agrees to be bound by the terms of this Agreement
that are applicable to it.

ESCROW AGENT:
  STEWART TITLE GUARANTY COMPANY    
By: ___________________________________
 
Name: _________________________________
 
Title: __________________________________
 

 

26

--------------------------------------------------------------------------------